UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4379


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL BRUCE MESSER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:12-cr-00708-HMH-1)


Submitted:   October 29, 2013              Decided:   November 12, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Bruce Messer, Jr., appeals his conviction and

thirty-month   sentence   imposed    following      his   guilty      plea    to

possession of a firearm and ammunition as a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).           On appeal, Messer’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court imposed a

procedurally   unreasonable   sentence     by   failing     to   adequately

explain the sentence imposed.       Messer was notified of his right

to file a pro se supplemental brief but has not done so.                     The

Government has declined to file a response brief.                Finding no

error, we affirm.

          We review a sentence for reasonableness, applying a

deferential    abuse-of-discretion      standard.         Gall   v.     United

States, 552 U.S. 38, 51 (2007).         We must first ensure that the

district court committed no significant procedural error, such

as improper calculation of the Guidelines range, insufficient

consideration of the 18 U.S.C. § 3553(a) (2006) factors and the

parties’ sentencing arguments, and inadequate explanation of the

sentence imposed.   United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010).

          In announcing a sentence, the court must conduct an

“individualized assessment justifying the sentence imposed and

                                    2
rejection of arguments for a higher or lower sentence based on

§ 3553.”     Id. at 584 (internal quotation marks omitted).                         “Where

the defendant or prosecutor presents nonfrivolous reasons for

imposing     a   different     sentence         than     that      set   forth    in    the

advisory Guidelines, a district judge should address the party’s

arguments    and    explain    why     he   has        rejected     those    arguments.”

United    States    v.   Carter,      564 F.3d 325,   328    (4th    Cir.      2009)

(internal quotation marks omitted).                      The district court must

provide     sufficient        explanation          to     “demonstrate           that    it

‘considered the parties’ arguments and ha[d] a reasoned basis

for   exercising      [its]     own    legal       decisionmaking           authority.’”

Lynn, 592 F.3d at 576 (quoting Rita v. United States, 551 U.S.
338, 356 (2007)).

            The explanation for a Guidelines sentence “need not be

elaborate or lengthy,” United States v. Johnson, 587 F.3d 625,

639 (4th Cir. 2009) (internal quotation marks omitted), and the

district court need not “robotically tick through § 3553(a)’s

every subsection, particularly when imposing a within-Guidelines

sentence.”       United States v. Powell, 650 F.3d 388, 395 (4th Cir.

2011) (internal quotation marks omitted).                       A district court has

rendered an adequate explanation for a Guidelines sentence “when

the   district      court     indicates         that     it   is    ‘rest[ing]         [its]

decision upon the Commission’s own reasoning that the Guidelines

sentence is a proper sentence (in terms of § 3553(a) and other

                                            3
congressional mandates) in the typical case, and that the judge

has    found    that     the    case        before     him    is    typical.’”          United

States v. Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (quoting

Rita, 551 U.S.     at        357).         Additionally,           “[t]he      context

surrounding a district court’s explanation may imbue it with

enough    content      for      us     to    evaluate        both    whether     the     court

considered       the     § 3553(a)           factors     and       whether     it      did    so

properly.”        United States v. Montes-Pineda, 445 F.3d 375, 381

(4th Cir. 2006).

               We have thoroughly reviewed the record and conclude

that the district court’s explanation, while brief, was legally

adequate to support its decision to reject Messer’s request for

a downward variance and sustain the within-Guidelines sentence

it ultimately imposed.                 See Rita, 551 U.S. at 359 (“Where a

matter is as conceptually simple as in the case at hand and the

record    makes    clear       that    the     sentencing          judge    considered       the

evidence and arguments, we do not believe the law requires the

judge    to    write     more    extensively.”);             Hernandez, 603 F.3d      at

270-73 (finding explanation nearly identical to that supporting

Messer’s sentence adequate under Rita).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm       Messer’s       conviction          and     sentence.         This

court requires that counsel inform Messer, in writing, of the

                                               4
right to petition the Supreme Court of the United States for

further review.        If Messer requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on Messer.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     5